       Case 14-41182          Doc 34    Filed 10/27/18 Entered 10/27/18 00:05:18                 Desc Notice
                                         Plan Complete Page 1 of 2
                                  United States Bankruptcy Court
                                           Middle District of Georgia
In re:
   Anna Maria Allen
   P.O. Box 53375
   Ft. Benning, GA 31995

Debtor(s)

Case No. 14−41182 JTL

Chapter 13

                                                      NOTICE



    You are hereby notified that a "Certification of Plan Completion and Request for Discharge"
    must be filed by you in order for your case to receive a discharge. A copy of that certification is
    attached to this notice. If you fail to file the "Certification of Plan Completion and Request for
    Discharge" with the Bankruptcy Court, your case may be closed without receiving a discharge of debts.

    Please mail the completed form to your attorney for electronic filing. If you do not have an attorney,
    mail the completed form to the following address:


                                           United States Bankruptcy Court
                                                 901 Front Avenue
                                                   P.O. Box 2147
                                               Columbus, GA 31902

    If you have already filed the Certification, you may disregard this notice.


Attachment


Dated: 10/27/18

Kyle George, Clerk of Court

United States Bankruptcy Court
       Case 14-41182          Doc 34      Filed 10/27/18 Entered 10/27/18 00:05:18                 Desc Notice
                                           Plan Complete Page 2 of 2


                                   United States Bankruptcy Court
                                            Middle District of Georgia
In re:
   Anna Maria Allen
   P.O. Box 53375
   Ft. Benning, GA 31995

Debtor(s)

Chapter 13

Case No. 14−41182 JTL

                           DEBTOR'S CERTIFICATE OF PLAN COMPLETION AND

                                           REQUEST FOR DISCHARGE




Debtor hereby certifies under penalty of perjury, the following is true and correct:

1.     All plan payments have been completed, and I am entitled to a discharge under 11 U.S.C.
       Section 1141/1228/1328; and

2.     I have paid (or do not have any liability) for domestic support obligations due on or before the date set forth
       below, including any pre−petition amounts to the extent provided for by the plan and:

3.     The provisions of 11 U.S.C. Section 522(q)(1) are not applicable to my case, pursuant to 11 U.S.C. Section
       1141(c)/1228(f)/1328(h).

4.     There are no proceedings pending against me of the kind described in 11 U.S.C. Section 522(q)(1)(A) or
       522(q)(1)(B), pursuant to Section 1141(c)/1228(f)/1328(h).

       I request that a discharge be granted in accordance with 11 U.S.C. Section 1141/1228/1328.


       ______________________                           ___________________________________________
                Date                                                  Signature of Debtor


       ______________________                           ___________________________________________
                Date                                                 Signature of Co−Debtor



Attorney for Debtor: Valerie G. Long



Attorney for Debtor: Valerie G. Long
Address: Valerie G. Long, Attorney at Law
3006 University Avenue
Columbus, GA 31907
